Citation Nr: 9916442	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for obesity.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to February 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined that the veteran's service connection for obesity 
was not well grounded.

This matter was remanded by the Board in April 1998 to 
schedule the veteran for a Travel Board hearing.  The claims 
folder contains a note from a VA counselor dated on July 21, 
1998 that indicates that the veteran wished to cancel his 
previously scheduled hearing before a Board Member and also 
wished to cancel his appeal.  Further, the VA counselor 
stated that the veteran would follow up with written notice 
of the same.  However, there is no written communication to 
this effect associated with the veteran's claims folder.  
Further, the veteran did not appear for his July 1998 Travel 
Board hearing.  Thus, the RO complied with the Remand 
directives and the Board notes that no further development of 
the case is necessary.


FINDING OF FACT

Evidence of a medical nexus between post-service disability 
and the veteran's period of service has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
obesity is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records include an examination 
report dated in August 1989 that in pertinent part is silent 
for any complaints or findings.  At the time of enlistment, 
the veteran weighed 187 pounds and was found qualified for 
service.  In a report of medical history dated in August 
1989, the veteran indicated no known abnormalities.  Clinical 
records dated in October and November 1990 reveal that the 
veteran had gained weight and that he was considered 
medically obese.  In an entry dated in November 1990, the 
veteran reported that he had exceeded 26 percent body fat.

In one separation examination dated in January 1991, the 
veteran indicated that discharge was pending due to excessive 
body fat.  In a separation report dated in January 1991, the 
examiner noted that the veteran was being administratively 
discharged because he exceeded the allowable body fat.  

During his personal hearing conducted in April 1996, the 
veteran testified that he became obese once he entered 
service.  Transcript (T.) at 1.  He stated that once he was 
in boot camp, he was placed in a special camp for those who 
exceeded the allowable body fat percentage.  (T.) at 2.  
Further, the veteran stated that he had never had problems 
with weight gain before service, and that after one year and 
a half in service, he had gained about 25 pounds.  (T.) at 2.  
He also stated that he was given about two months to control 
his weight.  (T.) at 2.  The veteran stated that he was not 
hospitalized for his weight problem, but was told to 
exercise.  (T.) at 2.  Also, the veteran stated that he was 
in good shape when he entered service and that he had been a 
high school football player.  (T.) at 2, 3.  The veteran 
testified that he has never experienced any side effects due 
to his weight and that he still remains very active.  (T.) at 
3.  

When questioned as to complications that the veteran had 
indicated on his compensation claim, the veteran testified 
that he had experienced some employment problems.  (T.) at 3.  
Essentially, the veteran stated that for the four years he 
worked at the post office as a temporary employee, he watched 
many other veterans get hired permanently with benefits.  
(T.) at 3.  He stated that he feels that he deserves to be 
treated in the same way, that is, get hired with benefits.  
(T.) at 3, 4.  When asked why he is claiming service 
connection, the veteran responded that when in basic 
training, he was treated differently because he needed to 
lose weight and he did not feel that such treatment was fair.  
(T.) at 4.  

Analysis

The veteran in this case is claiming entitlement to service 
connection due to obesity.  A veteran is entitled to service 
connection for disability resulting from disease or injury 
coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (1998).  However, a 
threshold inquiry for all claims of entitlement to service 
connection is whether the claim is well grounded.  
38 U.S.C.A. § 5107(a).  

The Board notes initially that this veteran has not submitted 
a well grounded claim.  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In Caluza v. Brown, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, and hereinafter referred to as Court) held that there 
are three evidentiary bases required to establish a well 
grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

Essentially, the evidence of record demonstrates that the 
veteran entered service and that within a short period of 
time, his weight had increased.  The veteran himself 
testified and the record supports that he had gained 
approximately 25 pounds throughout his period of service.  
However, such increase appears to be attributable solely to 
the veteran's own eating habits and lack of exercise, and 
there is no evidence of record to suggest that his weight 
control problems stemmed from his service per se.  Prior to 
the time in which the veteran was administratively 
discharged, he had been diagnosed as medically obese and was 
advised to exercise and control his food intake.  
Nonetheless, the veteran continued to exceed the allowable 
body fat percentage and per naval service regulations, was 
administratively discharged.

As the veteran himself testified during his April 1996 
personal hearing, he has never experienced any side effects 
associated with his weight control problems.  Further, there 
is no competent evidence post-service of any findings or 
diagnoses associated with the veteran's excessive weight that 
tend to suggest that the veteran's inservice obesity caused 
disabling effects after service.  Thus, in this respect, the 
veteran fails to establish a medical nexus between any 
arguable post-service disability and his period of service.  
Although the veteran's claim does not need to be conclusive, 
his allegations must be substantiated by credible and 
competent evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Furthermore, the nature of the veteran's issue determines the 
quality and quantity of evidence necessary to satisfy the 
statutory burden of establishing a well grounded claim.  
Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In this case, the issue revolves 
around medical diagnosis and etiology, that is the 
determination of a medical nexus between the inservice injury 
or disease and post-service disability, and as such, 
competent medical evidence is required to establish a well 
grounded claim.  Id.  Therefore, in light of the above, the 
veteran has not submitted competent medical evidence of 
current disability associated with his inservice diagnosis of 
obesity; thus, his service connection claim fails.

Nonetheless, the Board recognizes the veteran's assertions 
that he is due compensation for the poor treatment he has 
received due to his weight problems.  The Board sympathizes 
with the veteran's dilemma; however, the regulations impose 
upon the veteran the requirement to submit competent evidence 
to substantiate such allegations.  38 U.S.C.A. § 5107(a).  
Although the Board may presume the veteran's statements to be 
true, see King v. Brown, 5 Vet. App. 19, 21 (1993), such 
assertions in and of themselves are not competent evidence so 
as to establish a well grounded claim.  Therefore, in this 
respect, the veteran has not established a well grounded 
claim.

In light of the above, the Board has no further duty to 
assist the veteran in the development of the case.  
38 U.S.C.A. § 5107(a).  However, if upon examination of the 
record, the Board determines that information exists that 
possibly could render the claim plausible, the VA may have a 
duty to inform the claimant of necessary evidence to complete 
the application.  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); 38 U.S.C.A. § 5103(a).  In this case, the Board found 
no such information.


ORDER


Entitlement to service connection for obesity is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

